[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDERS (#179 and 180)
The elements of proof necessary to establish a valid claim for indemnification, the defendants' claims to the contrary notwithstanding, are as follows: "(1) that the other tort feasor CT Page 1185 was negligent, (2) that [its] negligence, rather than [claimant's], was the direct, immediate cause of the accident and injuries (3) that [it] was in control of the situation to the exclusion of the [claimant]; and (4) that the [claimant] did not know of such negligence, had no reason to anticipate it, and could reasonably rely on the other tort feasor not to be negligent." Burkert v. Petrol Plus of Naugatuck, Inc., 216 Conn. 65, 74
(1990). Generally, determination of such issues is for the trier of fact. Weintraub v. Richard Dahn, Inc., 188 Conn. 570, 573; and hence, such determination is not a proper subject for summary relief. Burns v. Hartford Hospital, 192 Conn. 451, 455 (1984).
The defendants' motions for summary judgment are denied.
GAFFNEY, J.